Citation Nr: 0904843	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for a 
left varicocele. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1963. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

In December 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors are not 
related to combat.

2.  The occurrence of any of the claimed in-service stressors 
cannot be verified or have not been supported by credible 
corroborating evidence. 

3.  A preponderance of the evidence of record is against a 
finding that the Veteran has PTSD as a result of an in-
service stressor.

4.  At the December 2008 hearing, the Veteran withdrew his 
appeal with respect to the issues of entitlement to increased 
ratings for hemorrhoids and a left varicocele. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008). 

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran with respect to the issues of entitlement to 
increased ratings for hemorrhoids and a left varicocele have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in December 2005, the RO advised 
the claimant of the information necessary to substantiate the 
claim for service connection for PTSD, to include that which 
may be submitted to prove a claim for PTSD based on personal 
assault.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, he was provided with information regarding 
ratings and effective dates by letters issued in April 2006 
and November 2008.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the December 2005 letter was not sent until after 
the initial adjudication of the claim for service connection 
for PTSD, it was followed by readjudication and the issuance 
of supplemental statement of the case in February 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his clam for service 
connection for PTSD, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment reports.  The record 
reveals voluminous clinical records reflecting diagnoses of 
PTSD; as such, it will be conceded in the adjudication below 
that the Veteran has been diagnosed with PTSD.  Moreover, the 
resolution of the Veteran's claim will be based on a factual, 
rather than a medical determination.  As such, a VA 
examination is not warranted.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, the existence of 
any additional evidence that may be available to assist in 
the adjudication of the claim for service connection for 
PTSD.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  PTSD 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the Veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (2008).

The Board notes that while, as indicated above, the record 
reflects diagnoses of PTSD, the appellant was not a Veteran 
of combat, nor does he assert that he was a combat Veteran.  
(His DD Form 214 reflects service as a cryptographer, with 
over two years of foreign service but no awards or 
decorations indicative of combat.)  As such and under the 
authority cited above, in order for the Veteran to prevail, 
the record must reveal corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of a stressor he claims to 
have resulted in PTSD.  Id.  See also Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) ("Just because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD.") 

The Veteran has reported several stressors, to include in 
sworn testimony to the undersigned, that he contends resulted 
in PTSD.  These stressors included being exposed to live 
ammunition during a night-time exercise during basic training 
that resulted in injuries to fellow soldiers; witnessing 
tortures and the scene of a "Top Secret" plane crash; and 
being sexually assaulted by a male mess sergeant.  At the 
hearing before the undersigned, the Veteran testified that 
during service he was sexually assaulted twice and physically 
assaulted once.  Testimony was elicited from the Veteran at 
the hearing before the undersigned as to the potential 
availability of witnesses or evidence to support the 
occurrence of the assaults, but there was no indication from 
him that any witnesses could be contacted or that any 
corroborating evidence could be obtained.  To the extent that 
they are even capable of verification, which is doubtful 
given the nature of the stressors as reported by the Veteran, 
a review of the record reveals no reliable evidence that 
might corroborate any of the stressors as alleged by the 
Veteran.   

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors therefore 
must be established by official service records or other 
credible supporting evidence.  However, the Veteran has not 
provided sufficiently specific information to support the 
alleged stressors.  In this regard, while the statements from 
the Veteran's mother with regard to the changes she observed 
in the Veteran after his service have been considered, these 
are not sufficient to establish that any of the stressors as 
described by the Veteran actually occurred.  Accordingly, the 
claim for service connection for PTSD must be denied.  

In reaching the determination above, the Board has made every 
effort, while carefully reviewing the evidence of record, to 
ensure that the particular requirements for developing claims 
for service connection for PTSD based on personal assault 
codified at 38 C.F.R. § 3.304(f)(3) have been complied with.  
In this regard and as noted above, the Veteran was provided 
with the notice as to the type of information, to include 
sources other than service records, which might support such 
claims, by the aforementioned December 2005 letter, as well 
as the August 2005 statement of the case.  The record 
otherwise reveals that every effort has been conducted to 
obtain information to support the Veteran's claim and notify 
him of the evidence needed to support his claim.  In this 
regard, the Board notes that it has long been held that the 
duty to assist is not a "one way street," and that when, as 
in the instant case with respect to specifics as to alleged 
stressors, it is the Veteran that has the "information that 
is essential in obtaining the putative evidence," the 
Veteran cannot "passively wait" for the assistance of the 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, 
the weight of the evidence is against a conclusion that the 
Veteran has PTSD as result of the service.  Thus, as the 
Board finds the probative weight of the negative evidence to 
exceed that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.    

B.  Entitlement to Increased Ratings for Hemorrhoids/Left 
Varicocele

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific errors of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran at the December 2008 hearing withdrew 
his appeal with respect to the issues of entitlement to 
increased ratings for hemorrhoids and a left varicocele.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and they are dismissed.


ORDER

Entitlement to service connection for PTSD is denied. 

The claim for entitlement to a rating in excess of 10 percent 
for hemorrhoids is dismissed. 


The claim for entitlement to a compensable rating for a left 
varicocele is dismissed.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veteran s Affairs


